DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and response is acknowledged and appreciated.  The following claim rejections reflect these changes.
 
Information Disclosure Statement
The IDS document filed 11/3/2020 is acknowledged and has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reams et al. (U.S. Patent Application Publication 2014/0291446) in view of McIntosh et al. (U.S. Patent 8,944,377).

In regards to claim 1, Reams et al (henceforth referred to as Reams) disclose an aircraft lavatory monument, comprising:
a first compartment including a first toilet, a first sink, and a first door providing access to the first compartment from an aisle of the aircraft.  As depicted in figure 16, Reams teaches two side-by-side lavatory compartments each with a sink, toilet and doors; 
a second compartment proximate the first compartment, the second compartment including a second toilet, a second sink, and a second door providing access to the second compartment from the aisle of the aircraft.  As depicted in figure 16, Reams teaches two side-by-side lavatory compartments each with a sink, toilet and doors, wherein
the second door is aligned in a first vertical plane with the first door, the second toilet is aligned with the first toilet at a lateral position spaced apart from the first vertical plane.  As depicted in various embodiments including those shown in figures 22-28, Reams teaches that the two access doors to the compartments are aligned along a vertical plane and teaches that the two back walls of the compartments are coplanar along a plane parallel to the first plane.  Note that the toilets are equidistance from the back wall in each compartment depicted in other embodiments; and
a movable wall disposed between the first compartment and the second compartment, the movable wall including a first panel hingedly connected to a second panel, wherein the moveable wall is configured to move between and releasably lock into position at a first position separating the first compartment and the second compartment and providing privacy therebetween.  Reams teaches a folding movable wall between the compartments (item 18, “divider door”) that moves between a locked position separating the compartments to an unlocked or collapsed position allowing the two compartments to join to create a larger space for greater access, 
and a second position wherein the movable wall is in a collapsed or folded
condition and the first compartment and second compartment jointly form an enlarged bathroom space configured for use by persons with reduced mobility.  Reams teaches a folding movable wall between the compartments (item 18, “divider door”) that moves between a locked position separating the compartments to an unlocked or collapsed position allowing the two compartments to join to create a larger space for greater access;
and 
a means for pivoting the moveable wall into the second compartment, wherein the means for pivoting further comprises a hinge mechanism connecting the first panel between the first door and the second door, wherein the hinge mechanism is mounted to a first frame segment extending from the first vertical plane to a position between the first and second compartments so the hinge is spaced apart from the first vertical plane, wherein the first frame segment is opposite a second frame segment that extends between the first and second toilets.  Reams illustrates two opposed “frame segments” shown in figure 23 with one projecting from one of the first and second vertical planes and the other projecting from the opposite vertical plane.  Note that the panels include a hinge mechanism positioned between the first and second doors and allowing the panels to pivot.  Further, the hinge is mounted to the frame segments;
at least one floor lock located in a floor of the second compartment configured for securing the moveable wall in the second position.  Reams teaches multiple possible locks for securing the door and door frame components in various positions and corresponding locations although not necessarily in/on the floor.  However, McIntosh et al (henceforth referred to as McIntosh) teaches a locking mechanism for a reconfigurable lavatory of an aircraft in/on the floor (col. 10, lines 56-65) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the Reams locking means in/on the floor at various locations including where the door pivots as taught by McIntosh, to secure the door or other movable components at that position.

In regards to claim 2, Reams discloses when the second panel includes handles which are positioned to be used by passengers seated on the toilets when the movable wall is the first position.  Reams teaches that all doors include latches, handles and/or locks (par. 61, item 36).

In regards to claim 3, Reams discloses that the second panel includes a locking means for securing the movable panel in the first position, wherein the locking means is adapted to be unlocked only by a crew member.  Reams teaches that all doors include latches, handles and/or locks (par. 61, item 36).

In regards to claim 4, Reams discloses that the second panel is generally parallel to the first panel when the movable wall is in the second position (see figure 2).  

In regards to claim 5, Reams discloses that the second panel is generally perpendicular to the first panel when the movable wall is in the second position.  After the divider door is unlocked and opened, at some point, the two panels are perpendicular to each other.

In regards to claim 6, Reams discloses that the movable wall includes means for securing the movable wall in the second position.  Reams teaches multiple variations of the collapsible center wall/panel including a lock/latch to hold the divider door in the second position (i.e. stowed).

In regards to claim 7, Reams discloses a floor of the first compartment or second compartment includes means for releasably receiving a component of said securing means.  Reams teaches a track in/on the floor of the compartments to receive a post to secure the panels (par. 63).

In regards to claim 9, Reams discloses means for retracting the second panel toward the first panel.  The panels “retract” relative to each other via a hinge.

In regards to claim 21, Reams discloses an aircraft lavatory monument, comprising:
a first compartment including a first toilet, a first sink, a first floor, and a first door providing access to the first compartment from an aisle of the aircraft and a second compartment proximate the first compartment, the second compartment including a second toilet, a second sink, a second floor, and a second door providing access to the second compartment from the aisle of the aircraft.  Reams teaches multiple embodiments of an aircraft lavatory with a divider separating two spaces that each include a sink, toilet and access door along with a portion of the floor; wherein
the second door is aligned in a first vertical plane with the first door, the second toilet is aligned with the first toilet at a lateral position spaced apart from the first vertical plane.  As depicted in various embodiments including those shown in figures 22-28, Reams teaches that the two access doors to the compartments are aligned along a vertical plane and teaches that the two back walls of the compartments are coplanar along a plane parallel to the first plane.  Note that the toilets are equidistance from the back wall in each compartment depicted in other embodiments; and
a movable wall disposed between the first compartment and the second compartment, the movable wall including a first panel connected to a second panel, wherein the moveable wall is configured to move between:
a first position separating the first compartment and the second compartment and providing privacy therebetween, and
a second position wherein the first compartment and second compartment jointly form an enlarged bathroom space configured for use by persons with reduced mobility.  As shown in the embodiments of Ream, a door separates the two sections that can be positioned between a separating position and an open position making the space larger for access;
wherein, the second panel is secured to a first lock located on the second floor when the movable wall is in the second position.    The separation wall of the Ream invention is made up of two panels as depicted in figure 22 and locked or latched to the second floor when in the open or enlarged compartment position;
a means for pivoting the moveable wall into the second compartment, wherein the means for pivoting further comprises a hinge mechanism connecting the first panel between the first door and the second door, wherein the hinge mechanism is mounted to a first frame segment extending from the first vertical plane to a position between the first and second compartments so the hinge is spaced apart from the first vertical plane, wherein the first frame segment is opposite a second frame segment that extends between the first and second toilets.  Reams illustrates two opposed “frame segments” shown in figure 23 with one projecting from one of the first and second vertical planes and the other projecting from the opposite vertical plane.  Note that the panels include a hinge mechanism positioned between the first and second doors and allowing the panels to pivot.  Further, the hinge is mounted to the frame segments;
at least one floor lock located in a floor of the second compartment configured for securing the moveable wall in the second position.  Reams teaches multiple possible locks for securing the door and door frame components in various positions and corresponding locations although not necessarily in/on the floor.  However, McIntosh et al (henceforth referred to as McIntosh) teaches a locking mechanism for a reconfigurable lavatory of an aircraft in/on the floor (col. 10, lines 56-65) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the Reams locking means in/on the floor at various locations including where the door pivots as taught by McIntosh, to secure the door or other movable components at that position.

In regards to claim 22, Reams discloses that the first panel is secured to a second lock located on the second floor when the movable wall is in the second position.  Reams discloses locks in various forms (Velcro, bolt, lever, latch etc.) located at the edges of the door panels.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reams et al. (U.S. Patent Application Publication 2014/0291446) and McIntosh et al. (U.S. Patent 8,944,377) as per claim 1 and further in view of Boren et al. (U.S. Patent 8,720,827).

In regards to claim 8, Reams fails to explicitly disclose that the first panel and second panel slide relative to one another along a major surface of the first panel.  However, Boren et al (henceforth referred to as Boren) teaches a reconfigurable aircraft lavatory door system with a portion that allows two door panels to slide relative to each other along a major surface of one of the panels (see figures 10 and 11).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the panels of Reams with the capacity to retract in the manner described in Boren to utilize less space.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reams et al. (U.S. Patent Application Publication 2014/0291446) and McIntosh et al. (U.S. Patent 8,944,377) as per claim 21 and further in view of Bonnefoy et al. (U.S. Patent Application Publication 2019/0329891).

In regards to claim 25, Ream fails to disclose that the first panel is connected to an inner frame segment by a flexible hinge.  However, Bonnefoy et al (hence referred to as Bonnefoy) teaches an aircraft compartment door with a flexible hinge (see figure 18b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide flexible hinges with the doors of Ream as taught by Bonnefoy, for durability.

In regards to claims 23 and 24, Ream discloses a linkage bracket hingedly connected to the first panel; a linkage member hingedley connected to the linkage bracket and the second panel, but fails to teach that the first panel is configured to slidably engage the second panel as the movable wall moves between the first position and the second position.  However, Bonnefoy teaches various configurations of aircraft compartment doors with some including multiple panels that slide relative to each other (see figures) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide any of various opening/closing and stowage means for the divider panels of Ream including sliding as taught by Bonnefoy, to facilitate easy stowage when opening.

Summary/Conclusion
Claims 1-9 and 21-25 are rejected and claims 10-20 are canceled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641